Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/02/2021 has been entered. Claims 15-19, 21-27, 29-35, 37-38 have been examined. Claims 1 -14, 20, 28, and 36 are cancelled. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/02/2021 & 10/14/2021 were filed. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s arguments with respect to claims 15, 23, 31 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.




Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 15-19, 23-27, 31-35 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Peter et al. Publication No. WO 2008/063360 A2 (Peter hereinafter) in view of Bennett et al. Publication No. US 2010/0130178 A1 (Bennett hereinafter) 

Regarding claim 15,

Peter teaches a method, comprising:

initiating, by a hardware resource executing a cloud extension agent on a local network, a first connection to at least one external server, over a wide area network external from the local network and separated by at least one firewall, using a standard internet protocol (Page 5 - Figure 1 is an embodiment of a network 100 as may exist within a given company. As shown in Figure 1, a number of devices, e.g., PCs, servers, peripherals, etc., can be networked together via a local area network (LAN) (e.g., an Ethernet network), a wide area network (WAN) - Page 10 - the internal monitoring device 3 16 is connected to the location's network inside of the firewall 318 in order to provide internal monitoring tasks. As mentioned above, the internal monitoring device 16 embodiments are provided with program instructions, storable in flash memory, and executable by logic to perform various network monitoring functions internal to the particular LAN, e.g., 301-1 - .Page 20; Page 26 - In response to the request (4), the internal node 722 can direct the execution of instructions to establish an encrypted connection (5), e.g., open a 10 secure tunnel, to the connection manager 734. One of ordinary skill in the art will appreciate upon reading this disclosure, the manner in which computer executable instructions can be executed in association with an internal 

 
receiving, via the first connection, a first set of instructions to manage a configuration of each of a first set of [...]  devices by one or more local servers on the local network; changing a configuration of one or more of the first set of […]  devices in response to the first set of instructions; (Page - 53 - instructions can be executed by the internal node 1222 to forward communications (8), forwarded to the internal node 1222 from the connection manager 1234, to the asset 1228 via the encrypted connection (5) - organization may wish to allow a third party IT technician to remotely access an asset, e.g., asset 1228, of the organization in order to perform a maintenance task on the asset 1228 or another asset of entity 1220 –Page 37 - For instance, the IT technician may finis~ performing a maintenance 25 task ahead of schedule and can opt to terminate the remote access communication session in order to close the encrypted connection 855 to the private network 820 for security purposes) ;

However Peter does not explicitly teach that the device is a mobile device. 

transmitting, via the first connection, status and configuration information comprising data indicative of changes to the configuration of the one or more of the first set of mobile devices to the external server made in response to the first set of instructions.

Bennett teaches 

receiving, via the first connection, a first set of instructions to manage a configuration of each of a first set of mobile devices on a local network changing a configuration of one or more of the first set of mobile devices in response to the first set of instructions; transmitting, via the first connection, status and configuration information comprising data indicative of changes to the configuration of the one or more of the first set of mobile devices to the external server made in response to the first set of instructions (¶ 0026 - The profile enables configuration of security management and/or various management and/or tracking and control features for the one or endpoint devices 131-141. The authorized user and/or owner is enabled to gain secure access to the one or more tracking and control servers 121 via a user interface, for example a browser on the laptop 151 – ¶ 0052 -The tracking and control server communicates the status of the cellular phone 137 and/or any commands and/or requests for data. In this regard, various exchanges may occur between the mobile cellular 137 and the tracking and control server 121 based on the status of the cellular phone 137, user preferences and/or tracking and control server 121 features – ¶ 0065 - The owner and/or authorized user may change a status of the cellular phone 137 within the server 121 via the laptop 151. The status may indicate that the cellular phone 137 shall be a target of surveillance. For example, the cellular phone is operable to provide surveillance data and to activate various resources to capture the surveillance data. In this regard, the camera 323, microphone 321 and GPS receiver 301 within the cellular phone 137 are utilized to capture surveillance data – ¶ 0066 - the server 121 returns a status of target surveillance indicating which action the cellular phone 137 should take. In step 513, in accordance with the received status, the cellular phone is operable to coordinate and/or enable camera, microphone and/or GPS receiver data collection. In step 515, the collected image, sound and/or location data may be sent to the server 121. In step 517, the image, sound and/or location data may be processed by the server 121. In step 519, the owner and/or authorized user may receive the processed image, sound and/or location data at the laptop 151 – Note:  providing management commands for monitoring activities for the phone and enable phone resources to collect data and send the data to the server). 
It would have been obvious to a person of ordinary skill in the art at the time of the claimed invention to modify the teachings of Peter to include the teachings of Bennett. The motivation for doing so is to allow the user to have the capability to change a status of missing endpoint in order to collect specific data (¶ 0040). 
Regarding claim 16,

Peter further teaches
gathering status and configuration  information from the one or more local servers on the local network ( Peter - Page 28 - embodiments of the present disclosure allow for publicly available temporary secure remote access to a private network 720 using a publicly accessible connection manager 734 and an internal node 722 within the private network 720 that is capable of sending outbound requests to the connection manager 734 to establish an encrypted connection between the internal node 722 and the connection manager 734 from 30 inside the private network 720 through a firewall of the private network- Page 33 - program instructions storable on a memory 824, e.g., a NAND Flash memory, can be executed by processor 826 of internal node 822 to open the encrypted connection, e.g., SSH tunnel 855, to the connection manager 834-1 through the firewall 825 from within the private network 820- instructions can be executed by the internal node 1222 to forward communications (8), forwarded to the internal node 1222 from the connection manager 1234, to the asset 1228 via the encrypted connection (5) - organization may wish to allow a third party IT technician to remotely access an asset, e.g., asset 1228, of the organization in order to perform a maintenance task on the asset 1228 or another asset of entity 1220 –Page 37 - For instance, the IT technician may finish performing a maintenance 25 task ahead of schedule and can opt to terminate the remote access communication session in order to close the encrypted connection 855 to the private network 820 for security purposes) ; ;Page 19 - The 
 
Regarding claim 17,

Peter in view of Bennett further teaches
wherein gathering status and configuration information is performed after initiation of the first connection (Peter - Page 28 - embodiments of the present disclosure allow for publicly available temporary secure remote access to a private network 720 using a publicly accessible connection manager 734 and an internal node 722 within the private network 720 that is capable of sending outbound requests to the connection manager 734 to establish an encrypted connection between the internal node 722 and the connection manager 734 from 30 inside the private network 720 through a firewall of the private network- Page 33 - program instructions storable on a memory 824, e.g., a NAND Flash memory, can be executed by processor 826 of internal node 822 to open the encrypted connection, e.g., SSH tunnel 855, to the connection manager 834-1 through the firewall 825 from within the private network 820- Claim 37 — Page 19- As mentioned, the embodiments described herein provide a unified view of a company's network, both from inside and outside the network firewall, without requiring any changes to the CPE (customer premise equipment), firewall rules, etc. The program instruction 15 embodiments execute to monitor in real time the status of each system and network component indicated by a customer/client company);Page 19 - The program instruction embodiments execute to monitor in real time the status of each system and network component indicated by a customer/client company. Information is displayed on a screen, such as illustrated in Figure 6, that may be reformatted depending on the sophistication and information needs of the customer – See Bennett - ¶ 0026, ¶ 0052, ¶ 0066 ); 



Regarding claim 18,

Peter further teaches
Wherein the first local network is a customer premise network (Fig.3, Page 11).



Regarding claim 19,

Peter further teaches 
wherein the first connection is a secure connection (Page 28 - embodiments of the present disclosure allow for publicly available temporary secure remote access to a private network 720 using a publicly accessible connection manager 734 and an internal node 722 within the private network 720 that is capable of sending outbound requests to the connection manager 734 to establish an encrypted connection between the internal node 722 and the connection manager 734 from 30 inside the private network 720 through a firewall of the private network- Page 33 - program instructions storable on a memory 824, e.g., a NAND Flash memory, can be executed by processor 826 of internal node 822 to open the encrypted connection, e.g., SSH tunnel 855, to the connection manager 834-1 through the firewall 825 from within the private network 820).


Regarding claim 23,


Peter teaches an apparatus, comprising:

 a hardware resource to execute a cloud extension agent on a local network to: Initiating a first connection to at least one external server, over a wide area network external from the local network and separated by at least one firewall, using a standard internet protocol (Page 5 - Figure 1 is an embodiment of a network 100 as may exist within a given company. As shown in Figure 1, a number of devices, e.g., PCs, servers, peripherals, etc., can be networked together via a local area network (LAN) (e.g., an Ethernet network), a wide area network (WAN) - Page 10 - the internal monitoring device 3 16 is connected to the location's network inside of the firewall 318 in order to provide internal monitoring tasks. As mentioned above, the internal monitoring device 16 embodiments are provided with program instructions, storable in flash memory, and executable by logic to perform various network monitoring functions internal to the particular LAN, e.g., 301-1 - .Page 20; Page 26 - In response to the request (4), the internal node 722 can direct the execution of instructions to establish an encrypted connection (5), e.g., open a 10 secure tunnel, to the connection manager 734. One of ordinary skill in the art will appreciate upon reading this disclosure, the manner in which computer executable instructions can be executed in association with an internal node 722 to establish a secure connection, e.g., a SSH tunnel, to the connection manager 734 from inside the private network 720 through the firewall of private network). 


receive, via the first connection, a first set of instructions to manage a configuration of each of a first set of[..]  devices by one or more local servers on the local network; changing a configuration of one or more of the first set of [..] devices in response to the first set of instructions; (Page 53 - instructions can be executed by the internal node 1222 to forward communications (8), forwarded to the internal node 1222 from the connection manager 1234, to the asset 1228 via the encrypted connection (5) - organization may wish to allow a third party IT technician to remotely access an asset, e.g., asset 1228, of the organization in order to perform a maintenance task on the asset 1228 or another asset of entity 1220 –Page 37 - For instance, the IT technician may finis~ performing a maintenance 25 task ahead of schedule and can opt to terminate the remote access communication session in order to close the encrypted connection 855 to the private network 820 for security purposes) ;

However Peter does not explicitly teach that the device is a mobile device. 

Transmit via the first connection, status and configuration information comprising data indicative of changes to the configuration of the one or more of the first set of mobile devices to the external server made in response to the first set of instructions.

Bennett teaches 

receive, via the first connection, a first set of instructions to manage a configuration of each of a first set of mobile devices on a local network changing a configuration of one or more of the first set of mobile devices in response to the first set of instructions; transmit, via the first connection, status and configuration information comprising data indicative of changes to the configuration of the one or more of the first set of mobile devices to the external server made in response to the first set of instructions (¶ 0026 - The profile enables configuration of security management and/or various management and/or tracking and control features for the one or endpoint devices 131-141. The authorized user and/or owner is enabled to gain secure access to the one or more tracking and control servers 121 via a user interface, for example a browser on the laptop 151 – ¶ 0052 -The tracking and control server communicates the status of the cellular phone 137 and/or any commands and/or requests for data. In this regard, various exchanges may occur between the mobile cellular 137 and the tracking and control server 121 based on the status of the cellular phone 137, user preferences and/or tracking and control server 121 features – ¶ 0065 - The owner and/or authorized user may change a status of the cellular phone 137 within the server 121 via the laptop 151. The status may indicate that the cellular phone 137 shall be a target of surveillance. For example, the cellular phone is operable to provide surveillance data and to activate various resources to capture the surveillance data. In this regard, the camera 323, microphone 321 and GPS receiver 301 within the cellular phone 137 are utilized to capture surveillance data – ¶ 0066 - the server 121 returns a status of target surveillance indicating which action the cellular phone 137 should take. In step 513, in accordance with the received status, the cellular phone is operable to coordinate and/or enable camera, microphone and/or GPS receiver data collection. In step 515, the collected image, sound and/or location data may be sent to the server 121. In step 517, the image, sound and/or location data may be processed by the server 121. In step 519, the owner and/or authorized user may receive the processed image, sound and/or location data at the laptop 151 – Note:  providing management commands for monitoring activities for the phone and enable phone resources to collect data and send the data to the server). 
It would have been obvious to a person of ordinary skill in the art at the time of the claimed invention to modify the teachings of Peter to include the teachings of Bennett. The motivation for doing so is to allow the user to have the capability to change a status of missing endpoint in order to collect specific data (¶ 0040). 
Regarding claim 24

Peter further teaches
wherein the hardware resource is further to: gather the status and configuration information from the one or more local servers on the local network ( Peter - Page 28 - embodiments of the present disclosure allow for publicly available temporary secure remote access to a private network 720 using a publicly accessible connection manager 734 and an internal node 722 within the private network 720 that is capable of sending outbound requests to the connection manager 734 to establish an encrypted connection between the internal node 722 and the connection manager 734 from 30 inside the private network 720 through a firewall of the private network- Page 33 - program instructions storable on a memory 824, e.g., a NAND Flash memory, can be executed by processor 826 of internal node 822 to open the encrypted connection, e.g., SSH tunnel 855, to the connection manager 834-1 through the firewall 825 from within the private network 820- instructions can be executed by the internal node 1222 to forward communications (8), forwarded to the internal node 1222 from the connection manager 1234, to the asset 1228 via the encrypted connection (5) - organization may wish to allow a third party IT technician to remotely access an asset, e.g., asset 1228, of the organization in order to perform a maintenance task on the asset 1228 or another asset of entity 1220 –Page 37 - For instance, the IT technician may finis~ performing a maintenance 25 task ahead of schedule and can opt to terminate the remote access communication session in order to close the encrypted connection 855 to the private network 820 for security purposes) ; ;Page 19 - The program instruction embodiments execute to monitor in real time the status of each system and network component indicated by a customer/client company. Information is displayed on a screen, such as illustrated in Figure 6, that may be reformatted depending on the sophistication and information needs of the customer); 



Regarding claim 25,

Peter in view of Bennett further teaches
wherein to gather the status and configuration information after initiation of the first connection (Peter -Page 28 - embodiments of the present disclosure allow for publicly available temporary secure remote access to a private network 720 using a publicly accessible connection manager 734 and an internal node 722 within the private network 720 that is capable of sending outbound requests to the connection manager 734 to establish an encrypted connection between the internal node 722 and the connection manager 734 from 30 inside the private network 720 through a firewall of the private network- Page 33 - program instructions storable on a memory 824, e.g., a NAND Flash memory, can be executed by processor 826 of internal node 822 to open the encrypted connection, e.g., SSH tunnel 855, to the connection manager 834-1 through the firewall 825 from within the private network 820- Claim 37 — Page 19- As mentioned, the embodiments described herein provide a unified view of a company's network, both from inside and outside the network firewall, without requiring any changes to the CPE (customer premise equipment), firewall rules, etc. The program instruction 15 embodiments execute to monitor in real time the status of each system and network component indicated by a customer/client company);Page 19 - The program instruction embodiments execute to monitor in real time the status of each system and network component indicated by a customer/client company. Information is displayed on a screen, such as illustrated in Figure 6, that may be reformatted depending on the sophistication and information needs of the customer – See Bennett - ¶ 0026, ¶ 0052, ¶ 0066 ); 






Regarding claim 26,

Peter further teaches
wherein the first local network is a customer premise network (Fig.3, Page 11)


Regarding claim 27,

Peter further teaches 

wherein the first connection is a secure connection (Page 28 - embodiments of the present disclosure allow for publicly available temporary secure remote access to a private network 720 using a publicly accessible connection manager 734 and an internal node 722 within the private network 720 that is capable of sending outbound requests to the connection manager 734 to establish an encrypted connection between the internal node 722 and the connection manager 734 from 30 inside the private network 720 through a firewall of the private network- Page 33 - program instructions storable on a memory 824, e.g., a NAND Flash memory, can be executed by processor 826 of internal node 822 to open the encrypted connection, e.g., SSH tunnel 855, to the connection manager 834-1 through the firewall 825 from within the private network 820).

Regarding claim 31,

Peter teaches a non-transitory computer readable storage media having program instructions to be executed by a hardware resource to:

initiating, by a hardware resource executing a cloud extension agent on a local network, a first connection to at least one external server, over a wide area network external from the local network and separated by at least one firewall, using a standard internet protocol (Page 5 - Figure 1 is an embodiment of a network 100 as may exist within a given company. As shown in Figure 1, a number of devices, e.g., PCs, servers, peripherals, etc., can be networked together via a local area network (LAN) (e.g., an Ethernet network), a wide area network (WAN) - Page 10 - the internal monitoring device 3 16 is connected to the location's network inside of the firewall 318 in order to provide internal monitoring tasks. As mentioned above, the internal monitoring device 16 embodiments are provided with program instructions, storable in flash memory, and executable by logic to perform various network monitoring functions internal to the particular LAN, e.g., 301-1 - Page 20; Page 26 - In response to the request (4), the internal node 722 can direct the execution of instructions to establish an encrypted connection (5), e.g., open a 10 secure tunnel, to the connection manager 734. One of ordinary skill in the art will appreciate upon reading this disclosure, the manner in which computer executable instructions can be executed in association with an internal node 722 to establish a secure connection, e.g., a SSH tunnel, to the connection manager 734 from inside the private network 720 through the firewall of private network). 

receiving, via the first connection, a first set of instructions to manage a configuration of each of a first set of[..]  devices by one or more local servers on the local network; changing a configuration of one or more of the first set of [..]  devices in response to the first set of instructions; (Page 53 -  organization may wish to allow a third party IT technician to remotely access an asset, e.g., asset 1228, of the organization in order to perform a maintenance task on the asset 1228 or another asset of entity 1220 –Page 37 - For instance, the IT technician may finis~ performing a maintenance 25 task ahead of schedule and can opt to terminate the remote access communication session in order to close the encrypted connection 855 to the private network 820 for security purposes) ;

However Peter does not explicitly teach that the device is a mobile device. 

transmitting, via the first connection, status and configuration information comprising data indicative of changes to the configuration of the one or more of the first set of mobile devices to the external server made in response to the first set of instructions.

Bennett teaches 

receiving, via the first connection, a first set of instructions to manage a configuration of each of a first set of mobile devices on a local network changing a configuration of one or more of the first set of mobile devices in response to the first set of instructions; transmitting, via the first connection, status and configuration information comprising data indicative of changes to the configuration of the one or more of the first set of mobile devices to the external server made in response to the first set of instructions (¶ 0026 - The profile enables configuration of security management and/or various management and/or tracking and control features for the one or endpoint devices 131-141. The authorized user and/or owner is enabled to gain secure access to the one or more tracking and control servers 121 via a user interface, for example a browser on the laptop 151 – ¶ 0052 -The tracking and control server communicates the status of the cellular phone 137 and/or any commands and/or requests for data. In this regard, various exchanges may occur between the mobile cellular 137 and the tracking and control server 121 based on the status of the cellular phone 137, user preferences and/or tracking and control server 121 features – ¶ 0065 - The owner and/or authorized user may change a status of the cellular phone 137 within the server 121 via the laptop 151. The status may indicate that the cellular phone 137 shall be a target of surveillance. For example, the cellular phone is operable to provide surveillance data and to activate various resources to capture the surveillance data. In this regard, the camera 323, microphone 321 and GPS receiver 301 within the cellular phone 137 are utilized to capture surveillance data – ¶ 0066 - the server 121 returns a status of target surveillance indicating which action the cellular phone 137 should take. In step 513, in accordance with the received status, the cellular phone is operable to coordinate and/or enable camera, microphone and/or GPS receiver data collection. In step 515, the collected image, sound and/or location data may be sent to the server 121. In step 517, the image, sound and/or location data may be processed by the server 121. In step 519, the owner and/or authorized user may receive the processed image, sound and/or location data at the laptop 151 – Note:  providing management commands for monitoring activities for the phone and enable phone resources to collect data and send the data to the server). 
It would have been obvious to a person of ordinary skill in the art at the time of the claimed invention to modify the teachings of Peter to include the teachings of Bennett. The motivation for doing so is to allow the user to have the capability to change a status of missing endpoint in order to collect specific data (¶ 0040). 
Regarding claim 32,

Peter further teaches
gathering status information and configuration information from the one or more local servers on the local network( Peter - Page 28 - embodiments of the present disclosure allow for publicly available temporary secure remote access to a private network 720 using a publicly accessible connection manager 734 and an internal node 722 within the private network 720 that is capable of sending outbound requests to the connection manager 734 to establish an encrypted connection between the internal node 722 and the connection manager 734 from 30 inside the private network 720 through a firewall of the private network- Page 33 - program instructions storable on a memory 824, e.g., a NAND Flash memory, can be executed by processor 826 of internal node 822 to open the encrypted connection, e.g., SSH tunnel 855, to the connection manager 834-1 through the firewall 825 from within the private network 820- instructions can be executed by the internal node 1222 to forward communications (8), forwarded to the internal node 1222 from the connection manager 1234, to the asset 1228 via the encrypted connection (5) - organization may wish to allow a third party IT technician to remotely access an asset, e.g., asset 1228, of the organization in order to perform a maintenance task on the asset 1228 or another asset of entity 1220 –Page 37 - For instance, the IT technician may finis~ performing a maintenance 25 task ahead of schedule and can opt to terminate the remote access communication session in order to close the encrypted connection 855 to the private network 820 for security purposes) ; ;Page 19 - The program instruction embodiments execute to monitor in real time the status of each system and network component indicated by a customer/client company. Information is displayed on a screen, such as illustrated in Figure 6, that may be reformatted depending on the sophistication and information needs of the customer); 



 
Regarding claim 33,

Peter in view of Bennett further teaches
Wherein the hardware resource is to gather status and configuration information after initiation of the first connection (Peter - Page 28 - embodiments of the present disclosure allow for publicly available temporary secure remote access to a private network 720 using a publicly accessible connection manager 734 and an internal node 722 within the private network 720 that is capable of sending outbound requests to the connection manager 734 to establish an encrypted connection between the internal node 722 and the connection manager 734 from 30 inside the private network 720 through a firewall of the private network- Page 33 - program instructions storable on a memory 824, e.g., a NAND Flash memory, can be executed by processor 826 of internal node 822 to open the encrypted connection, e.g., SSH tunnel 855, to the connection manager 834-1 through the firewall 825 from within the private network 820- Claim 37 — Page 19- As mentioned, the embodiments described herein provide a unified view of a company's network, both from inside and outside the network firewall, without requiring any changes to the CPE (customer premise equipment), firewall rules, etc. The program instruction 15 embodiments execute to monitor in real time the status of each system and network component indicated by a customer/client company);Page 19 - The program instruction embodiments execute to monitor in real time the status of each system and network component indicated by a customer/client company. Information is displayed on a screen, such as illustrated in Figure 6, that may be reformatted depending on the sophistication and information needs of the customer – See Bennett - ¶ 0026, ¶ 0052, ¶ 0066 ); 



Regarding claim 34,

Peter further teaches
wherein the first local network is a customer premise network  (Fig.3, Page 11)


Regarding claim 35,

Peter further teaches 

wherein the first connection is a secure connection (Page 28 - embodiments of the present disclosure allow for publicly available temporary secure remote access to a private network 720 using a publicly accessible connection manager .


Claims 21,29,37 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over  Peter in view of Bennett further in view of Dixon et al. Publication No. US-20120011233 A1 (Dixon hereinafter) 





Regarding claim 21,
Peter teaches wherein the set of instructions are received by the cloud extension agent using [...] protocol over the secure network connection ((Page 19, Page 28). However, Peter does not explicitly that the protocol is XMPP protocol. 
Dixon teaches 
using XMPP protocol (¶ 0021 – XMPP protocol).

It would have been obvious to a person of ordinary skill in the art at the time of the claimed invention to modify the teachings of Peter to include the teachings of Dixon.  The motivation for doing so is to allow a system to utilize the XMPP protocol for secure and fast communication between user devices and servers. 
Regarding claim 29,

wherein the set of instructions are received by the cloud extension agent using [...] protocol over the secure network connection (Page 19, Page 28). However, Peter does not explicitly that the protocol is XMPP protocol. 
Dixon teaches 
using XMPP protocol (¶ 0021 – XMPP protocol).

It would have been obvious to a person of ordinary skill in the art at the time of the claimed invention to modify the teachings of Peter to include the teachings of Dixon.  The motivation for doing so is to allow a system to utilize the XMPP protocol for secure and fast communication between user devices and servers. 

Regarding claim 37,

Peter further teaches wherein the set of instructions are received by the cloud extension agent using [...] protocol over the secure network connection (Page 19, Page 28). However, Peter does not explicitly that the protocol is XMPP protocol. 
Dixon teaches 
using XMPP protocol (¶ 0021 – XMPP protocol).

It would have been obvious to a person of ordinary skill in the art at the time of the claimed invention to modify the teachings of Peter to include the teachings of Dixon.  The . 

Claims 22,30,38 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Peter in view of Bennett further in view of Staveley et al. Patent No. US 6,973,491 B1 (Staveley hereinafter)


Regarding claim 22,

Peter does not explicitly teach

determining, by the cloud extension agent, whether any updates from the at least one external server are waiting to be sent

However, Staveley teaches
determining, by the cloud extension agent, whether any updates from the at least one external server are waiting to be sent (Col.8, lines 10-25 Main module 30 also performs other operations. For example, if the parameter "auto upgrade" is specified in the configuration file, main module 30 will invoke the automation15 upgrade component, as described above. Also, if a URL is given for the location a test configuration file, the main module 30 will download the test configuration file from the specified URL).  

It would have been obvious to a person of ordinary skill in the art at the time of the claimed invention to modify the teachings of Peter to include the teachings Staveley.  The motivation for doing so is to allow a system to always be aware of new configuration for the target devices (Col.8, lines 10-25 – Staveley).
Regarding claim 30,

Peter does not explicitly teach

Wherein the hardware resource is further to determine whether any updates from the at least one external server are waiting to be sent

However, Staveley teaches
Wherein the hardware resource is further to determine whether any updates from the at least one external server are waiting to be sent (Col.8, lines 10-25 Main module 30 also performs other operations. For example, if the parameter "auto upgrade" is specified in the configuration file, main module 30 will invoke the automation15 upgrade component, as described above. Also, if a URL is given for the location a test configuration file, the main module 30 will download the test configuration file from the specified URL).  

It would have been obvious to a person of ordinary skill in the art at the time of the claimed invention to modify the teachings of Peter to include the teachings Staveley.  The motivation for doing so is to allow a system to always be aware of new configuration for the target devices (Col.8, lines 10-25 – Staveley).
Regarding claim 38,

Peter does not explicitly teach

Wherein the hardware resource is further to determine whether any updates from the at least one external server are waiting to be sent

However, Staveley teaches
Wherein the hardware resource is further to determine whether any updates from the at least one external server are waiting to be sent (Col.8, lines 10-25 Main module 30 also performs other operations. For example, if the parameter "auto upgrade" is specified in the configuration file, main module 30 will invoke the automation15 upgrade component, as described above. Also, if a URL is given for the location a test configuration file, the main module 30 will download the test configuration file from the specified URL).  



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOUNES NAJI whose telephone number is (571)272-2659.  The examiner can normally be reached on Monday - Friday 8:30 AM -5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar A Louie can be reached on (571) 270-1684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YOUNES NAJI/Primary Examiner, Art Unit 2445